Brewer, J.
In this case a motion to remand has been made by the plaintiff. The facts are that plaintiff brought his suit in the state court to recover possession of $11,000 bonds of Oswego township. These bonds were held by the defendant the Union Savings Association. It answered, disclaiming any title to the bonds; says that they were deposited by E. Burgess and 0. Montague, to whom it gave a receipt, binding itself to deliver them to the joint order of the two. It further says it is ready to deliver them to the party entitled, claiming, however, compensation for its services as trustee, and the services of counsel employed to defend this cause. The Memphis, Carthage & Northwestern Railroad Company did not answer. Oswego township, the obligor in these bonds, answered, pleading that the bonds were issued without authority, and were absolutely void. It also pleads that the agreement under which the bonds had been deposited by Burgess and Montague with the Savings Association had never been performed by Burgess, from whom Wilson, the plaintiff, claimed to have purchased them. Montague pleads the last matter as a defense. Wilson is a citizen of this state; Montague and Oswego township are citizens of Kansas. Now, upon these pleadings, it is obvious that there is a separable controversy, and the paramount controversy is between plaintiff, a citizen of this state, and Oswego township and C. Montague, citizens of Kansas. In this controversy the savings association has no interest. There being such separable controversy between citizens of different states, the case was a removable one, and the motion to remand must be overruled.